In an action to recover damages for personal injuries, the *983plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Miller, J.), dated July 30, 2008, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
While working as a teacher, the plaintiff allegedly was injured when she was struck by an inward-opening classroom door pushed open by a student. In the ensuing action to recover damages for personal injuries, the defendants moved for summary judgment dismissing the complaint. The Supreme Court granted the motion. We affirm.
On their motion for summary judgment, the defendants demonstrated their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]) by submitting, inter alia, the plaintiffs deposition testimony. The evidence submitted established that the cause of the plaintiff’s injury was the act of a student, rather than an alleged defect in the classroom door (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]; Lapidas v State of New York, 57 AD3d 83, 94-95 [2008]).
In opposition, the plaintiff failed to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the Supreme Court correctly granted the defendants’ motion for summary judgment dismissing the complaint. Dillon, J.P., Florio, Balkin and Leventhal, JJ., concur.